UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4801



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


JONATHAN LYNN BRYANT,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (7:04-cr-00128-FL)


Submitted:     July 31, 2008                 Decided:   August 4, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. McAfee, MCAFEE LAW, P.A., New Bern, North Carolina, for
Appellant.   Anne Margaret Hayes, Stephen Aubrey West, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jonathan L. Bryant pled guilty to two counts of a three-

count indictment to conspiracy to distribute and possess with the

intent to distribute more than 50 grams of crack cocaine and 500

grams of cocaine, in violation of 21 U.S.C. §§ 841, 846 (2000)

(Count 1), and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2000) (Count

3).   The district court sentenced Bryant to an aggregate of 204

months’ imprisonment, five years of supervised release on each

count to run concurrently, and ordered payment of a $200 statutory

assessment.1   Bryant’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no

meritorious    grounds   for   appeal,    but   questioning   whether   the

district court complied with the requirements of Fed. R. Crim. P.

11 in accepting Bryant’s plea, and claiming he received ineffective




      1
      The probation officer calculated an advisory sentencing
guideline range for Bryant of 235 to 293 months’ imprisonment on
Count 1, founded on a total offense level of 37 and a criminal
history category of II, and an additional minimum consecutive
sentence of 60 months’ imprisonment on Count 3.      After careful
consideration of the facts and evidence, and following the grant of
the Government’s motion for downward departure, the district court
made all the factual findings appropriate for that determination,
and considered the advisory sentencing range along with the other
factors described in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.
2008), prior to imposing sentence.

                                  - 2 -
assistance of counsel.2        Bryant was given an opportunity to file a

pro se brief, but has failed to do so.

           Bryant did not move in the district court to withdraw his

guilty plea, therefore his challenge to the adequacy of the Rule 11

hearing   is   reviewed   for    plain     error.   See     United    States    v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                We have carefully

reviewed the transcript of the Rule 11 hearing and find no plain

error in the district court’s acceptance of Bryant’s guilty plea.

See United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

Moreover, Bryant is bound by the statements he made at the Rule 11

hearing, see Blackledge v. Allison, 431 U.S. 63, 74 (1977), and we

find no evidence that Bryant’s plea was not knowing or voluntary.

See United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992);

United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

           Moreover,      as    Bryant      acknowledges,     his     claim    of

ineffective assistance of counsel must be brought in a collateral

proceeding under 28 U.S.C. § 2255 (2000), unless it conclusively

appears   from   the   face     of   the   record   that    his     counsel    was



     2
      The plea agreement contained a provision in which Bryant
agreed to waive his right to contest his conviction and sentence
either on appeal or in a 28 U.S.C. § 2255 (2000) motion, except for
certain   claims   of  ineffective    assistance   of  counsel   or
prosecutorial misconduct not asserted or evident here. However,
the Government has not asserted the waiver provision precludes
review of Bryant’s conviction or sentence on appeal.       Thus, we
decline to enforce the appellate waiver.      See United States v.
Blick, 408 F.3d 162, 168 (4th Cir. 2005) (citing United States v.
Brock, 211 F.3d 88, 90 n.1 (4th Cir. 2000)).

                                     - 3 -
ineffective.     United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999).     Bryant can make no such showing in this case.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Bryant’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -